DETAILED ACTION
CONTINUED EXAMINATION UNDER 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 21, 2022, has been entered.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
3.	Applicant’s record of the telephone interview conducted on October 4, 2022, the record filed on October 21, 2022, has been fully considered. Examiner respectfully disagrees with the applicant’s record of the interview. Applicant states that the claims have been amended in the manner discussed during the interview, i.e., to clarify what is meant by “registering” retransmission (See Remarks, page 9, para 2). Examiner respectfully disagrees. Examiner notes that, while independent claim 1 has been amended to recite a limitation “register retransmission of data by adding an entry to the retransmission data list including a retransmission time and a memory address of the data” (line 9-10), and while independent claims 3, 8, and 10-11 have been amended to recite similar features, claim 9 has not been amended to recite such features.
4.	Applicant's arguments with respect to objections to claims 3, 9, and 11 have been considered and are persuasive. Objections to claims 3, 9, and 11 have been withdrawn, with the exceptions noted below.
5.	Applicant's arguments with respect to the 35 U.S.C. 112 rejection of claims 1, 3, and 8-11 have been considered and are persuasive. Rejections of claims 1, 3, and 8-11 under 35 USC 112 have been withdrawn, with the exceptions noted below.
6.	Applicant’s arguments regarding rejection of claims 1-5, 8, and 10-11 under 35 U.S.C. 103 have been considered but are moot because the arguments do not apply to any combination of the references being used in the current rejection. Examiner has applied Horiuchi ‘310 (US 2005/0138310) to clearly teach the amended limitations in claims 1-5, 8, and 10-11.
7. Applicant's arguments regarding rejection of claim 9 under 35 U.S.C. 103 have been fully considered but they are not persuasive.
Regarding claim 9, as amended, applicant argues claim 9 is in condition for allowance, because applied references Mong ‘298 (US 2019/0322298), Mangin ‘205 (WO 2016/129205), and Sheth ‘741 (US S2015/0163741) do not disclose limitations “the first transmission control causes the processing circuitry to transmit the received transmission data during a next transmission time slot corresponding to the type of the received transmission data and to register retransmission of the received transmission data is the retransmission data list after completion of the transmission of the received transmission data during the next transmission time slot by adding an entry to the retransmission data list including a retransmission time and a memory address of the received transmission data” and “the second transmission control causes the processing circuitry to calculate a retransmission time during the next transmission time slot corresponding to the type of the received transmission data and register retransmission of the received transmission data in the retransmission data list using the calculated retransmission time and to transmit the received transmission data during the calculated retransmission time registered in the retransmission data list" (See Remarks, page 12, para 3). 
Examiner respectfully disagrees. Examiner notes that claim 9 does not recite limitations “the first transmission control causes the processing circuitry to transmit the received transmission data during a next transmission time slot corresponding to the type of the received transmission data and to register retransmission of the received transmission data is the retransmission data list after completion of the transmission of the received transmission data during the next transmission time slot by adding an entry to the retransmission data list including a retransmission time and a memory address of the received transmission data” and “the second transmission control causes the processing circuitry to calculate a retransmission time during the next transmission time slot corresponding to the type of the received transmission data and register retransmission of the received transmission data in the retransmission data list using the calculated retransmission time and to transmit the received transmission data during the calculated retransmission time registered in the retransmission data list." Further, examiner notes that claim 9 recites limitations “the first transmission control causes the processing circuitry to transmit the received transmission data during a next transmission time slot corresponding to the type of the received transmission data and to register retransmission of the received transmission data after completion of the transmission of the received transmission data during the next transmission time slot” and “the second transmission control causes the processing circuitry to calculate a retransmission time in the next transmission time slot corresponding to the type of the received transmission data and register the retransmission of the received transmission data and to transmit the received transmission data during the registered retransmission time of the next transmission time slot,” where these limitations do not include recitation of “a retransmission data list.” Furthermore, examiner notes that Mangin ‘205 teaches “the first transmission control causes the processing circuitry to transmit the received transmission data during a next transmission time slot corresponding to the type of the received transmission data” (para 7; if the remaining time in the current TT time period is less than the time required to transmit the next TT data frame, the next TT data frame is transmitted during the next scheduled TT time period; thus, a transmission control to transmit the next TT data frame during the next scheduled TT time period is selected and performed). Moreover, examiner notes that Sheth ‘741 teaches “to register retransmission of the received transmission data after completion of the transmission of the received transmission data during the next transmission time slot” (FIGS. 9 and 10, para 76 and 81-84; when the UE determines that the retransmission timer will expire before the next CDRX on-duration period, the UE delays RLC retransmission until the next CDRX on-duration period; the UE performs multiple retransmissions; thus, the UE schedules further retransmissions of data, after the retransmission during the next CDRX on-duration period), “the second transmission control causes the processing circuitry to calculate a retransmission time during the next transmission time slot corresponding to the type of the received transmission data” (FIG. 10, para 81-84; when the UE determines that the retransmission timer will expire before the next CDRX on-duration period, the UE delays RLC retransmission until the next CDRX on-duration period; thus, the UE calculates retransmission time, schedules retransmission of data at the retransmission time, and retransmits data during the next CDRX on-duration period), “register the retransmission of the received transmission data” (FIG. 10, para 81-84; when the UE determines that the retransmission timer will expire before the next CDRX on-duration period, the UE delays RLC retransmission until the next CDRX on-duration period; thus, the UE schedules retransmission of data at a retransmission time, and retransmits data during the next CDRX on-duration period), and “to transmit the received transmission data during the registered retransmission time of the next transmission time slot” (FIG. 10, para 81-84; when the UE determines that the retransmission timer will expire before the next CDRX on-duration period, the UE delays RLC retransmission until the next CDRX on-duration period; thus, the UE schedules retransmission of data at a retransmission time, and retransmits data during the next CDRX on-duration period).  

Claim Objections
8.	Claims 1, 3, and 8-11 are objected to because of the following informalities:  
“Transmission data" in claim 1 (line 12) should be replaced with - - the transmission data - - to be consistent with the first citation of “transmission data” in claim 1 (line 4).
“The transmission time" in claim 1 (line 15) should be replaced with - - the transmission time slot - - to be consistent with the first citation of “a transmission time slot” in claim 1 (line 13).
“Retransmission of the received data" in claim 1 (line 28) and claim 8 (line 22) should be replaced with - - the retransmission of the received transmission data - - to be consistent with the first citation of “retransmission of the received transmission data” in claim 1 (line 24-25) and claim 8 (line 18-19), respectively.
“To transmit data by switching types of data to be transmitted" in claim 3 (line 6) should be replaced with - - to transmit the transmission data by switching types of the transmission data to be transmitted - - to be consistent with the first citation of “transmission data” in claim 3 (line 3).
“Transmission data" in claim 3 (line 8) should be replaced with - - the transmission data - - to be consistent with the first citation of “transmission data” in claim 3 (line 3).
“Retransmission of the received transmission data" in claim 3 (line 27), claim 10 (line 25), and claim 11 (line 20) should be replaced with - - the retransmission of the received transmission data - - to be consistent with the first citation of “retransmission of the received transmission data” in claim 3 (line 21), claim 10 (line 18-19), and claim 11 (line 14), respectively.
“To transmit data by switching types of data" in claim 8 (line 2) should be replaced with - - to transmit data by switching types of the data - -, for the second recitation of “data” to be consistent with the first recitation of “data” in claim 8 (line 2).
“A type of the received transmission data" in claim 8 (lines 16-17 and lines 21-22) should be replaced with - - the type of the received transmission data - - to be consistent with the first citation of “a type of the received transmission data” in claim 8 (lines 7-8).
“Transmitting data by switching types of data" in claim 9 (line 2), claim 10 (line 3), and claim 11 (lines 2-3) should be replaced with - - transmitting data by switching types of the data - -, for the second recitation of “data” to be consistent with the first recitation of “data” in claim 9 (line 2), claim 10 (line 3) and claim 11 (lines 2-3), respectively.
“The transmission data" in claim 10 (line 20) should be replaced with - - the received transmission data - - to be consistent with the first citation of “the received transmission data” in claim 10 (line 11).

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

10.	Claims 1, 3, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 (lines 1-12) recites the limitations "communication device for transmitting and receiving data in a time sensitive network,” “each entry in the retransmission data list including at least a retransmission time and a memory address of transmission data to be transmitted,” “to transmit data by switching types of data to be transmitted by a unit of a time slot,” “to register retransmission of data by adding an entry to the retransmission data list including a retransmission time and a memory address of the data,” and “to retransmit the data registered for the retransmission in the retransmission data list.” It is unclear how “data,” “transmission data to be transmitted,” and “data to be transmitted” relate to each other, in claim 1 (lines 1-12).
For purposes of examination, the examiner’s interpretation of the limitations “to transmit data by switching types of data to be transmitted by a unit of a time slot,” “to register retransmission of data by adding an entry to the retransmission data list including a retransmission time and a memory address of the data,” and “to retransmit the data registered for the retransmission in the retransmission data list” in claim 1 (line 1-12) is “to transmit the transmission data to be transmitted by switching types of the transmission data to be transmitted by a unit of a time slot,” “to register retransmission of the transmission data by adding an entry to the retransmission data list including the retransmission time and the memory address of the transmission data,” and “to retransmit the transmission data registered for the retransmission in the retransmission data list,” respectively. Whether the intent is for the limitations “to transmit data by switching types of data to be transmitted by a unit of a time slot,” “to register retransmission of data by adding an entry to the retransmission data list including a retransmission time and a memory address of the data,” and “to retransmit the data registered for the retransmission in the retransmission data list” in claim 1 (line 1-12) to be “to transmit the transmission data to be transmitted by switching types of the transmission data to be transmitted by a unit of a time slot,” “to register retransmission of the transmission data by adding an entry to the retransmission data list including the retransmission time and the memory address of the transmission data,” and “to retransmit the transmission data registered for the retransmission in the retransmission data list,” respectively, or not, correction is required for claim 1 to be definite.
Claim 3 (lines 21-22) recites the limitation "register retransmission of the received transmission data is the retransmission data list.” It is unclear which entity “is the retransmission data list” in the limitation “register retransmission of the received transmission data is the retransmission data list” in claim 3 (lines 21-22). 
For purposes of examination, the examiner’s interpretation of the limitation “register retransmission of the received transmission data is the retransmission data list” is “register retransmission of the received transmission data in the retransmission data list.” Whether the intent is for the limitation “register retransmission of the received transmission data is the retransmission data list” to be “register retransmission of the received transmission data in the retransmission data list,” or not, correction is required for claim 3 to be definite.
Claim 11 (lines 12-13) recites the limitation "the first transmission control causes the processing circuitry to transmit the received transmission data during a next transmission time slot". “The processing circuitry” in claim 11 (line 12) lacks antecedent basis. For purposes of examination, the examiner’s interpretation is “the first transmission control causes a processing circuitry to transmit the received transmission data during a next transmission time slot” in claim 11 (lines 12-13). Whether the intent is for the limitation “the first transmission control causes the processing circuitry to transmit the received transmission data during a next transmission time slot” to be “the first transmission control causes a processing circuitry to transmit the received transmission data during a next transmission time slot,” or not, correction is required for claim 11 to be definite.

Claim Rejections - 35 USC § 103
11. 	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 1-2, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mong ‘298 (US 2019/0322298, “Mong ‘298”), in view of Sheth ‘741 (US S2015/0163741, “Sheth ‘741”), and further in view of Horiuchi ‘310 (US 2005/0138310, “Horiuchi ‘310”).
Regarding claims 1 and 8, Mong ‘298 discloses a communication device for transmitting and receiving data in a time sensitive network (FIG. 21, para 242-243; components of a time-sensitive network for communicating data), the communication device comprising: 
a memory (FIG. 20, para 234-235; memory 2030); and
processing circuitry (FIG. 21, para 242-244; components of a time-sensitive network include processing circuits)
to transmit data by switching types of data to be transmitted by a unit of a time slot (FIG. 21, para 75 and 242-244; components of a time-sensitive network communicate data signals as data packets at different repeating scheduled time periods, based on data type; examiner notes that claim 1 is rejected under 35 U.S.C. 112(b), and that the preceding limitation is, for purposes of examination, interpreted as “to transmit the transmission data to be transmitted by switching types of the transmission data to be transmitted by a unit of a time slot”); 
to, when transmission data is received, determine whether or not a current time slot is a transmission time slot corresponding to a type of the received transmission data (FIG. 21, para 75 and 242-245; a component of a time-sensitive network communicates data signals as data packets between other components, at different repeating scheduled time periods, based on data type; thus, the component determines, when it receives data to transmit, in which time period the data is to be transmitted, based on the data type; therefore, the component determines whether the current time period is the time period in which the received data is to be transmitted, based on the data type).
However, Mong ‘298 does not specifically disclose to register retransmission of data; to retransmit the data registered for the retransmission; and compare, when the current time slot is not the transmission time, a waiting time until a next transmission time slot for the type of the received transmission data with a threshold time, select based on a comparison result, one of a first transmission control and a second transmission control, and perform a selected transmission control, wherein the first transmission control causes the processing circuitry to transmit the received transmission data during the next transmission time slot corresponding to the type of the received transmission data and to register, after completion of the transmission of the received transmission data during the next transmission time slot, retransmission of the received transmission data, and the second transmission control causes the processing circuitry to calculate a retransmission time during the next transmission time slot corresponding to the type of the received transmission data and register retransmission of the received data using the calculated retransmission time and to transmit the received transmission data during the calculated retransmission time.
In a similar field of endeavor, Sheth ‘741 teaches to register retransmission of data (FIG. 10, para 81-84; when the UE determines that the retransmission timer will expire before the next connected discontinuous reception (CDRX) on-duration period, the UE delays a radio link control (RLC) signal retransmission until the next CDRX on-duration period; thus, the UE schedules data retransmission during the next CDRX on-duration period; examiner notes that claim 1 is rejected under 35 U.S.C. 112(b), and that the preceding limitation is, for purposes of examination, interpreted as “to register retransmission of the transmission data”);
to retransmit the data registered for the retransmission (FIG. 10, para 81-84; when the UE determines that the retransmission timer will expire before the next CDRX on-duration period, the UE delays RLC retransmission until the next CDRX on-duration period; thus, the UE retransmits the scheduled data during the next CDRX on-duration period; examiner notes that claim 1 is rejected under 35 U.S.C. 112(b), and that the preceding limitation is, for purposes of examination, interpreted as “to retransmit the transmission data registered for the retransmission”); and
compare, when the current time slot is not the transmission time, a waiting time until a next transmission time slot for the type of the received transmission data with a threshold time (FIGS. 9 and 10, para 72-73 and 81-84; to avoid unnecessary power consumption by the UE, in the scenario of FIG. 9 when the UE wakes up at the expiration of a retransmit timer to retransmit RLC signal, before the network sends a RLC acknowledgment or negative acknowledgment (ACK/NAK) during the next CDRX on-duration period, the UE determines that the retransmission timer will expire before the next CDRX on-duration period, and delays the RLC retransmission until the next CDRX on-duration period; thus, the UE compares the waiting time until the next CDRX on-duration period with the expiration time of the retransmission timer, and the period for the RLC retransmission is not the current period), 
select based on a comparison result, one of a first transmission control and a second transmission control (FIGS. 9 and 10, para 72-73 and 81-84; when the UE determines that the retransmission timer will expire before the next CDRX on-duration period, the next CDRX on-duration period being the earliest opportunity for the UE to receive a ACK/NAK from the network and determine whether to retransmit, the UE delays the RLC retransmission until the next CDRX on-duration period; when the UE determines that the retransmission timer will expire after the beginning of the next CDRX on-duration period, the UE does not unnecessarily consume power when it wakes up at the expiration of the retransmission, and thus does not delay RLC retransmission; therefore, the UE selects based on the comparison result whether to delay or not delay retransmission), and 
perform a selected transmission control (FIG. 10, para 81-84; when the UE determines that the retransmission timer will expire before the next CDRX on-duration period, the UE delays RLC retransmission until the next CDRX on-duration period; thus, the UE performs the selected transmission control), wherein 
the first transmission control causes the processing circuitry to transmit the received transmission data during the next transmission time slot corresponding to the type of the received transmission data (FIG. 10, para 81-84; when the UE determines that the retransmission timer will expire before the next CDRX on-duration period, the UE delays RLC retransmission until the next CDRX on-duration period; thus, the UE schedules retransmission and retransmits data during the next CDRX on-duration period) and 
to register, after completion of the transmission of the received transmission data during the next transmission time slot, retransmission of the received transmission data (FIGS. 9 and 10, para 76 and 81-84; when the UE determines that the retransmission timer will expire before the next CDRX on-duration period, the UE delays RLC retransmission until the next CDRX on-duration period; the UE performs multiple retransmissions; thus, the UE schedules further retransmissions of data, after the retransmission during the next CDRX on-duration period), and
the second transmission control causes the processing circuitry to calculate a retransmission time during the next transmission time slot corresponding to the type of the received transmission data (FIG. 10, para 81-84; when the UE determines that the retransmission timer will expire before the next CDRX on-duration period, the UE delays RLC retransmission until the next CDRX on-duration period; thus, the UE calculates retransmission time, schedules retransmission of data at the retransmission time, and retransmits data during the next CDRX on-duration period) and
register retransmission of the received data using the calculated retransmission time (FIG. 10, para 81-84; when the UE determines that the retransmission timer will expire before the next CDRX on-duration period, the UE delays RLC retransmission until the next CDRX on-duration period; thus, the UE schedules retransmission of data at a determined retransmission time, and retransmits data during the next CDRX on-duration period) and 
to transmit the received transmission data during the calculated retransmission time (FIG. 10, para 81-84; when the UE determines that the retransmission timer will expire before the next CDRX on-duration period, the UE delays RLC retransmission until the next CDRX on-duration period; thus, the UE schedules retransmission of data at a determined retransmission time, and retransmits data during the next CDRX on-duration period). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Mong ‘298’s communication device for transmitting data by switching types of data to be transmitted by a time slot, to include Sheth ‘741’s UE that schedules data retransmission during the next CDRX on-duration period. The motivation for doing so would have been to further improve LTE technology as demand for broadband access increases (Sheth ‘741, para 6).
Although Mong ‘298 in combination with Sheth ‘741 discloses a memory, Mong ‘298 in combination with Sheth ‘741 does not specifically disclose a memory storing a retransmission data list, each entry in the retransmission data list including at least a retransmission time and a memory address of transmission data to be transmitted. Further, although Mong ‘298 in combination with Sheth ‘741 discloses to register retransmission of data, Mong ‘298 in combination with Sheth ‘741 does not specifically disclose to register retransmission of data by adding an entry to the retransmission data list including a retransmission time and a memory address of the data. Furthermore, although Mong ‘298 in combination with Sheth ‘741 discloses to retransmit the data registered for the retransmission, Mong ‘298 in combination with Sheth ‘741 does not specifically disclose to retransmit the data registered for the retransmission in the retransmission data list. Moreover, although Mong ‘298 in combination with Sheth ‘741 discloses to register, after completion of the transmission of the received transmission data during the next transmission time slot, retransmission of the received transmission data, Mong ‘298 in combination with Sheth ‘741 does not specifically disclose to register retransmission of the received transmission data in the retransmission data list. Moreover, although Mong ‘298 in combination with Sheth ‘741 discloses register retransmission of the received data using the calculated retransmission time, Mong ‘298 in combination with Sheth ‘741 does not specifically disclose register retransmission of the received data in the retransmission data list using the calculated retransmission time. Finally, although Mong ‘298 in combination with Sheth ‘741 discloses to transmit the received transmission data during the calculated retransmission time, Mong ‘298 in combination with Sheth ‘741 does not specifically disclose to transmit the received transmission data during the calculated retransmission time registered in the retransmission data list.
In a similar field of endeavor, Horiuchi ‘310 teaches a memory storing a retransmission data list, each entry in the retransmission data list including at least a retransmission time and a memory address of transmission data to be transmitted (FIGS. 3, 9, and 14, para 7, 41-45, 80-81, 86, 88, 110, 115, and 118; in a data backup procedure, a sender site that is a backup storage system transmits stored data to be backed up in a remote storage system; the remote storage system transmits the data that it stored back to the sender site via another backup storage system; the sender site crosschecks the received data by comparing it with the originally transmitted data; if the two data sets are different, the sender site transmits the original data again; a memory stores a data management information list that includes information about data retransmissions; the data management information includes transmission time, retransmission counter, and data address for the retransmitted data; an entry of the updated retransmission counter and transmission time is added with each subsequent retransmission, where the added entry also includes the data address; thus, the memory stores a data management information list in which each entry includes a retransmission time and memory address of the retransmitted data); and
to register retransmission of data by adding an entry to the retransmission data list including a retransmission time and a memory address of the data (FIGS. 3, 9, and 14, para 7, 41-45, 80-81, 86, 88, 110, 115, and 118; in a data backup procedure, a sender site that is a storage system transmits stored data to be backed up in a remote storage system; the remote storage system transmits the data that it stored back to the sender site via another backup storage system; the sender site crosschecks the received data by comparing it with the originally transmitted data; if the two data sets are different, the sender site transmits the original data again; a memory stores a data management information list that includes information about data retransmissions; the data management information includes transmission time, retransmission counter, and data address for the retransmitted data; an entry of the updated retransmission counter and transmission time is added with each subsequent retransmission, where the added entry also includes the data address; thus, retransmission of data is registered in the data management information list by adding an entry to the data management information list including a retransmission time and a data address); 
to retransmit the data registered for the retransmission in the retransmission data list (FIGS. 3, 9, and 14, para 7, 41-45, 80-81, 86, 88, 110, 115, and 118; in a data backup procedure, a sender site that is a storage system transmits stored data to be backed up in a remote storage system; the remote storage system transmits the data that it stored back to the sender site via another backup storage system; the sender site crosschecks the received data by comparing it with the originally transmitted data; if the two data sets are different, the sender site transmits the original data again; a memory stores a data management information list that includes information about data retransmissions; the data management information includes transmission time, retransmission counter, and data address for the retransmitted data; an entry of the updated retransmission counter and transmission time is added with each subsequent retransmission, where the added entry also includes the data address; thus, retransmission of data is registered in the data management information list and the data is retransmitted); and 
to register retransmission of the received transmission data in the retransmission data list (FIGS. 3, 9, and 14, para 7, 41-45, 80-81, 86, 88, 110, 115, and 118; in a data backup procedure, a sender site that is a backup storage system receives data to store from an originating site; the sender site transmits the stored data to be backed up in a remote storage system; the remote storage system transmits the data that it stored back to the sender site via another backup storage system; the sender site crosschecks the received data by comparing it with the originally transmitted data; if the two data sets are different, the sender site transmits the original data again; a memory stores a data management information list that includes information about data retransmissions; the data management information includes transmission time, retransmission counter, and data address for the retransmitted data; an entry of the updated retransmission counter and transmission time is added with each subsequent retransmission, where the added entry also includes the data address; thus, retransmission of the data received from the originating site is registered in the data management information list), and
register retransmission of the received data in the retransmission data list using the calculated retransmission time (FIGS. 3, 9, and 14, para 7, 41-45, 80-81, 86, 88, 110, 115, and 118; in a data backup procedure, a sender site that is a backup storage system receives data to store from an originating site; the sender site transmits the stored data to be backed up in a remote storage system; the remote storage system transmits the data that it stored back to the sender site via another backup storage system; the sender site crosschecks the received data by comparing it with the originally transmitted data; if the two data sets are different, the sender site transmits the original data again; a memory stores a data management information list that includes information about data retransmissions; the data management information includes transmission time, retransmission counter, and data address for the retransmitted data; an entry of the updated retransmission counter and transmission time is added with each subsequent retransmission, where the added entry also includes the data address; thus, retransmission of the data received from the originating site is registered in the data management information list, by adding the updated transmission time)
to transmit the received transmission data during the calculated retransmission time registered in the retransmission data list (FIGS. 3, 9, and 14, para 7, 41-45, 80-81, 86, 88, 110, 115, and 118; in a data backup procedure, a sender site that is a backup storage system receives data to store from an originating site; the sender site transmits the stored data to be backed up in a remote storage system; the remote storage system transmits the data that it stored back to the sender site via another backup storage system; the sender site crosschecks the received data by comparing it with the originally transmitted data; if the two data sets are different, the sender site transmits the original data again; a memory stores a data management information list that includes information about data retransmissions; the data management information includes transmission time, retransmission counter, and data address for the retransmitted data; an entry of the updated retransmission counter and transmission time is added with each subsequent retransmission, where the added entry also includes the data address; thus, retransmission of the data received from the originating site is registered in the data management information list, and the data is transmitted during the updated transmission time, where the updated transmission time is in the data management information list).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined communication device for transmitting data by switching types of data to be transmitted of Mong ‘298 and Sheth ‘741, to include Horiuchi ‘310’s data management information list that includes retransmission time and memory address of retransmitted data. The motivation for doing so would have been to introduce crosschecking whether or not data transmitted from a backup site to a remote site is correctly backed up on the remote site (Horiuchi ‘310, para 5).
Regarding claim 2, Mong ‘298 in combination with Sheth ‘741 and Horiuchi ‘310 discloses all the limitations with respect to claim 1, as outlined above.
Further, Sheth ‘741 teaches wherein the processing circuitry compares as the threshold time, a retransmission interval when the received transmission data is to be retransmitted, with the waiting time until the next transmission time slot corresponding to the type of the received transmission data (FIG. 10, para 81-84; the UE compares the waiting time until the next CDRX on-duration period with the expiration time of the retransmission timer when the UE is to retransmit RLC data), 
selects the first transmission control when the waiting time is less than or equal to the retransmission interval (FIGS. 9 and 10, para 72-73 and 81-84; when the UE determines that the waiting time until the next CDRX on-duration period is less than or equal to the expiration time of the retransmission timer, the UE does not unnecessarily consume power when it wakes up at the expiration of the retransmission, and thus does not delay RLC retransmission), and
selects the second transmission control when the waiting time is longer than the retransmission interval (FIG. 10, para 81-84; when the UE determines that the waiting time until the next CDRX on-duration period is longer than the expiration time of the retransmission timer, the UE delays RLC retransmission until the next CDRX on-duration period). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined communication device for transmitting data by switching types of data to be transmitted of Mong ‘298, Sheth ‘741, and Horiuchi ‘310, to further include Sheth ‘741’s UE that delays RLC retransmission until the next CDRX on-duration period. The motivation for doing so would have been to further improve LTE technology as demand for broadband access increases (Sheth ‘741, para 6).
Regarding claim 10, Mong ‘298 discloses a non-transitory computer readable medium storing a communication program (FIG. 20, para 234-235; memory 2030 stores a program) which causes a communication device (FIG. 21, para 242-243; components of a time-sensitive network for communicating data) to execute:
a transmission process of transmitting data by switching types of data to be transmitted by a unit of a time slot (FIG. 21, para 75 and 242-244; components of a time-sensitive network communicate data signals as data packets at different repeating scheduled time periods, based on data type); 
a transmission control process of determining, when transmission data is received, whether or not a current time slot is a transmission time slot corresponding to a type of the received transmission data (FIG. 21, para 75 and 242-245; a component of a time-sensitive network communicates data signals as data packets between other components, at different repeating scheduled time periods, based on data type; thus, the component determines, when it receives data to transmit, in which time period the data is to be transmitted, based on the data type; therefore, the component determines whether the current time period is the time period in which the received data is to be transmitted, based on the data type).
However, Mong ‘298 does not specifically disclose a retransmission management process of registering a retransmission of the data transmitted by the transmission process; a retransmission process of retransmitting the data registered by the retransmission management process for the retransmission; and comparing a waiting time until a next transmission time slot with a threshold time when the current time slot is not the transmission time slot for the type of the received transmission data, selecting based on a comparison result, one of a first transmission control and a second transmission control, and performing a selected transmission control, wherein the first transmission control causes the transmission process to transmit the received transmission data during the next transmission time slot corresponding to the type of the received transmission data and causes the retransmission management process to register retransmission of the received transmission data after completion of the transmission of the transmission data during the next transmission time slot, and the second transmission control causes the retransmission management process to calculate a retransmission time during the next transmission time slot corresponding to the type of the received transmission data and register retransmission of the received transmission data using the calculated retransmission time and causes the retransmission process to transmit the received transmission data during the calculated retransmission time.
In a similar field of endeavor, Sheth ‘741 teaches a retransmission management process of registering a retransmission of the data transmitted by the transmission process (FIG. 10, para 81-84; when the UE determines that the retransmission timer for retransmission of originally transmitted data will expire before the next connected discontinuous reception (CDRX) on-duration period, the UE delays a radio link control (RLC) signal retransmission until the next CDRX on-duration period; thus, the UE schedules data retransmission for retransmission of the originally transmitted data during the next CDRX on-duration period);
a retransmission process of retransmitting the data registered by the retransmission management process for the retransmission (FIG. 10, para 81-84; when the UE determines that the retransmission timer will expire before the next CDRX on-duration period, the UE delays RLC retransmission until the next CDRX on-duration period; thus, the UE retransmits the scheduled data during the next CDRX on-duration period); and
comparing a waiting time until a next transmission time slot with a threshold time when the current time slot is not the transmission time slot for the type of the received transmission data (FIGS. 9 and 10, para 72-73 and 81-84; to avoid unnecessary power consumption by the UE, in the scenario of FIG. 9 when the UE wakes up at the expiration of a retransmit timer to retransmit RLC signal, before the network sends a RLC acknowledgment or negative acknowledgment (ACK/NAK) during the next CDRX on-duration period, the UE determines that the retransmission timer will expire before the next CDRX on-duration period, and delays the RLC retransmission until the next CDRX on-duration period; thus, the UE compares the waiting time until the next CDRX on-duration period with the expiration time of the retransmission timer, and the period for the RLC retransmission is not the current period), 
selecting based on a comparison result, one of a first transmission control and a second transmission control (FIGS. 9 and 10, para 72-73 and 81-84; when the UE determines that the retransmission timer will expire before the next CDRX on-duration period, the next CDRX on-duration period being the earliest opportunity for the UE to receive a ACK/NAK from the network and determine whether to retransmit, the UE delays the RLC retransmission until the next CDRX on-duration period; when the UE determines that the retransmission timer will expire after the beginning of the next CDRX on-duration period, the UE does not unnecessarily consume power when it wakes up at the expiration of the retransmission, and thus does not delay RLC retransmission; therefore, the UE selects based on the comparison result whether to delay or not delay retransmission), and 
performing a selected transmission control (FIG. 10, para 81-84; when the UE determines that the retransmission timer will expire before the next CDRX on-duration period, the UE delays RLC retransmission until the next CDRX on-duration period; thus, the UE performs the selected transmission control), wherein
the first transmission control causes the transmission process to transmit the received transmission data during the next transmission time slot corresponding to the type of the received transmission data (FIG. 10, para 81-84; when the UE determines that the retransmission timer will expire before the next CDRX on-duration period, the UE delays RLC retransmission until the next CDRX on-duration period; thus, the UE schedules retransmission and retransmits data during the next CDRX on-duration period) and 
causes the retransmission management process to register retransmission of the received transmission data after completion of the transmission of the transmission data during the next transmission time slot (FIGS. 9 and 10, para 76 and 81-84; when the UE determines that the retransmission timer will expire before the next CDRX on-duration period, the UE delays RLC retransmission until the next CDRX on-duration period; the UE performs multiple retransmissions; thus, the UE schedules further retransmissions of data, after the retransmission during the next CDRX on-duration period), and
the second transmission control causes the retransmission management process to calculate a retransmission time during the next transmission time slot corresponding to the type of the received transmission data (FIG. 10, para 81-84; when the UE determines that the retransmission timer will expire before the next CDRX on-duration period, the UE delays RLC retransmission until the next CDRX on-duration period; thus, the UE calculates retransmission time, schedules retransmission of data at the retransmission time, and retransmits data during the next CDRX on-duration period) and
register retransmission of the received transmission data using the calculated retransmission time (FIG. 10, para 81-84; when the UE determines that the retransmission timer will expire before the next CDRX on-duration period, the UE delays RLC retransmission until the next CDRX on-duration period; thus, the UE schedules retransmission of data at a determined retransmission time, and retransmits data during the next CDRX on-duration period) and 
causes the retransmission process to transmit the received transmission data during the calculated retransmission time (FIG. 10, para 81-84; when the UE determines that the retransmission timer will expire before the next CDRX on-duration period, the UE delays RLC retransmission until the next CDRX on-duration period; thus, the UE schedules retransmission of data at a determined retransmission time, and retransmits data during the next CDRX on-duration period). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Mong ‘298’s non-transitory computer readable medium storing a communication program which causes a communication device to transmit data by switching types of data to be transmitted by a unit of a time slot, to include Sheth ‘741’s UE that schedules data retransmission during the next CDRX on-duration period. The motivation for doing so would have been to further improve LTE technology as demand for broadband access increases (Sheth ‘741, para 6).
Although Mong ‘298 in combination with Sheth ‘741 discloses causes the retransmission management process to register retransmission of the received transmission data after completion of the transmission of the transmission data during the next transmission time slot, Mong ‘298 in combination with Sheth ‘741 does not specifically disclose register retransmission of the received transmission data in a retransmission data list by adding an entry to the retransmission data list including a retransmission time and a memory address of the received transmission data. Further, although Mong ‘298 in combination with Sheth ‘741 discloses register retransmission of the received transmission data using the calculated retransmission time, Mong ‘298 in combination with Sheth ‘741 does not specifically disclose register retransmission of the received transmission data in the retransmission data list using the calculated retransmission time. Furthermore, although Mong ‘298 in combination with Sheth ‘741 discloses causes the retransmission process to transmit the received transmission data during the calculated retransmission time, Mong ‘298 in combination with Sheth ‘741 does not specifically disclose causes the retransmission process to transmit the received transmission data during the calculated retransmission time registered in the retransmission data list.
In a similar field of endeavor, Horiuchi ‘310 teaches register retransmission of the received transmission data in a retransmission data list by adding an entry to the retransmission data list including a retransmission time and a memory address of the received transmission data (FIGS. 3, 9, and 14, para 7, 41-45, 80-81, 86, 88, 110, 115, and 118; in a data backup procedure, a sender site that is a backup storage system receives data to store from an originating site; the sender site transmits the stored data to be backed up in a remote storage system; the remote storage system transmits the data that it stored back to the sender site via another backup storage system; the sender site crosschecks the received data by comparing it with the originally transmitted data; if the two data sets are different, the sender site transmits the original data again; a memory stores a data management information list that includes information about data retransmissions; the data management information includes transmission time, retransmission counter, and data address for the retransmitted data; an entry of the updated retransmission counter and transmission time is added with each subsequent retransmission, where the added entry also includes the data address; thus, retransmission of the data received from the originating site is registered in the data management information list by adding an entry to the data management information list including a retransmission time and a data address of the data received from the originating site), and 
register retransmission of the received transmission data in the retransmission data list using the calculated retransmission time (FIGS. 3, 9, and 14, para 7, 41-45, 80-81, 86, 88, 110, 115, and 118; in a data backup procedure, a sender site that is a backup storage system receives data to store from an originating site; the sender site transmits the stored data to be backed up in a remote storage system; the remote storage system transmits the data that it stored back to the sender site via another backup storage system; the sender site crosschecks the received data by comparing it with the originally transmitted data; if the two data sets are different, the sender site transmits the original data again; a memory stores a data management information list that includes information about data retransmissions; the data management information includes transmission time, retransmission counter, and data address for the retransmitted data; an entry of the updated retransmission counter and transmission time is added with each subsequent retransmission, where the added entry also includes the data address; thus, retransmission of the data received from the originating site is registered in the data management information list, by adding the updated transmission time) and
causes the retransmission process to transmit the received transmission data during the calculated retransmission time registered in the retransmission data list (FIGS. 3, 9, and 14, para 7, 41-45, 80-81, 86, 88, 110, 115, and 118; in a data backup procedure, a sender site that is a backup storage system receives data to store from an originating site; the sender site transmits the stored data to be backed up in a remote storage system; the remote storage system transmits the data that it stored back to the sender site via another backup storage system; the sender site crosschecks the received data by comparing it with the originally transmitted data; if the two data sets are different, the sender site transmits the original data again; a memory stores a data management information list that includes information about data retransmissions; the data management information includes transmission time, retransmission counter, and data address for the retransmitted data; an entry of the updated retransmission counter and transmission time is added with each subsequent retransmission, where the added entry also includes the data address; thus, retransmission of the data received from the originating site is registered in the data management information list, and the data is transmitted during the updated transmission time, where the updated transmission time is in the data management list).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined non-transitory computer readable medium of Mong ‘298 and Sheth ‘741, to include Horiuchi ‘310’s data management information list that includes retransmission time and memory address of retransmitted data. The motivation for doing so would have been to introduce crosschecking whether or not data transmitted from a backup site to a remote site is correctly backed up on the remote site (Horiuchi ‘310, para 5).
13.	Claims 3-5, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mong ‘298, in view of Mangin ‘205 (WO 2016/129205, “Mangin ‘205”), further in view of Sheth ‘741, and further in view of Horiuchi ‘310.
Regarding claims 3 and 11, Mong ‘298 discloses a communication device (FIG. 21, para 242; components of a time-sensitive network) comprising: 
a memory (FIG. 20, para 234-235; memory 2030); and
processing circuitry (FIG. 21, para 242-244; components of a time-sensitive network include processing circuits)
to transmit data by switching types of data to be transmitted by a unit of a time slot (FIG. 21, para 75 and 242-244; components of a time-sensitive network communicate data signals as data packets at different repeating scheduled time periods, based on data type); and 
to determine, when transmission data is received, whether or not a current time slot is a transmission time slot corresponding to a type of the received transmission data (FIG. 21, para 75 and 242-245; a component of a time-sensitive network communicates data signals as data packets between other components, at different repeating scheduled time periods, based on data type; thus, the component determines, when it receives data to transmit, in which time period the data is to be transmitted, based on the data type; therefore, the component determines whether the current time period is the time period in which the received data is to be transmitted, based on the data type).
However, Mong ‘298 does not specifically disclose to compare a remaining time in the current time slot with a threshold time when the current time slot is the transmission time slot corresponding to the type of the received transmission data, to transmit the transmission data during the current time slot when the remaining time in the current time slot is longer than the threshold time, and to select one of a first transmission control and a second transmission control when the remaining time in the current time slot is less than or equal to the threshold time and performing a selected control, wherein the first transmission control causes the processing circuitry to transmit the received transmission data during the next transmission time slot corresponding to the type of the received transmission data.
In a similar field of endeavor, Mangin ‘205 teaches to compare a remaining time in the current time slot with a threshold time when the current time slot is the transmission time slot corresponding to the type of the received transmission data (para 5-7; time-triggered (TT) data frames are transmitted in a set of predefined TT time periods; the remaining time in a current TT time period for transmission is compared with the time required to transmit the next TT data frame), 
to transmit the transmission data during the current time slot when the remaining time in the current time slot is longer than the threshold time (para 7; if the remaining time in the current TT time period is longer the time required to transmit the next TT data frame, the next TT data frame is transmitted during the current TT time period), and 
to select one of a first transmission control and a second transmission control when the remaining time in the current time slot is less than or equal to the threshold time and performing a selected control (para 7; if the remaining time in the current TT time period is less than the time required to transmit the next TT data frame, the next TT data frame is transmitted during the next scheduled TT time period; thus, a transmission control to transmit the next TT data frame during the next scheduled TT time period is selected and performed; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art), wherein
the first transmission control causes the processing circuitry to transmit the received transmission data during a next transmission time slot corresponding to the type of the received transmission data (para 7; if the remaining time in the current TT time period is less than the time required to transmit the next TT data frame, the next TT data frame is transmitted during the next scheduled TT time period; thus, a transmission control to transmit the next TT data frame during the next scheduled TT time period is selected and performed).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Mong ‘298’s communication device for transmitting data by switching types of data to be transmitted by a time slot, to include Mangin ‘205’s next TT data frame that is transmitted during the next scheduled TT time period when the remaining time in the current TT time period is less than the time required to transmit the next TT data frame. The motivation for doing so would have been to provide a shaping algorithm that controls rate constrained (RC) traffic (Mangin ‘205, para 5 and 7).
However, Mong ‘298 in combination with Mangin ‘205 does not specifically disclose to register retransmission of the received transmission data after completion of the transmission of the received transmission data during the next transmission time slot, and the second transmission control causes the processing circuitry to calculate a retransmission time during the next transmission time slot corresponding to the type of the received transmission data and register retransmission of the received transmission data using the calculated retransmission time and to transmit the received transmission data during the calculated retransmission time.
In a similar field of endeavor, Sheth ‘741 teaches to register retransmission of the received transmission data after completion of the transmission of the received transmission data during the next transmission time slot (FIGS. 9 and 10, para 76 and 81-84; when the UE determines that the retransmission timer will expire before the next CDRX on-duration period, the UE delays RLC retransmission until the next CDRX on-duration period; the UE performs multiple retransmissions; thus, the UE schedules further retransmissions of data, after the retransmission during the next CDRX on-duration period), and 
the second transmission control causes the processing circuitry to calculate a retransmission time during the next transmission time slot corresponding to the type of the received transmission data (FIG. 10, para 81-84; when the UE determines that the retransmission timer will expire before the next CDRX on-duration period, the UE delays RLC retransmission until the next CDRX on-duration period; thus, the UE calculates retransmission time, schedules retransmission of data at the retransmission time, and retransmits data during the next CDRX on-duration period) and
register retransmission of the received transmission data using the calculated retransmission time (FIG. 10, para 81-84; when the UE determines that the retransmission timer will expire before the next CDRX on-duration period, the UE delays RLC retransmission until the next CDRX on-duration period; thus, the UE schedules retransmission of data at a determined retransmission time, and retransmits data during the next CDRX on-duration period) and 
to transmit the received transmission data during the calculated retransmission time (FIG. 10, para 81-84; when the UE determines that the retransmission timer will expire before the next CDRX on-duration period, the UE delays RLC retransmission until the next CDRX on-duration period; thus, the UE schedules retransmission of data at a determined retransmission time, and retransmits data during the next CDRX on-duration period). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined communication device for transmitting data by switching types of data to be transmitted of Mong ‘298 and Mangin ‘205, to include Sheth ‘741’s UE that compares the expiration time of the retransmission timer with the remaining time in the CDRX cycle. The motivation for doing so would have been to further improve LTE technology as demand for broadband access increases (Sheth ‘741, para 6).
Although Mong ‘298 in combination with Mangin ‘205 and Sheth ‘741 discloses a memory, Mong ‘298 in combination with Mangin ‘205 and Sheth ‘741 does not specifically disclose a memory storing a retransmission data list, each entry in the retransmission data list including at least a retransmission time and a memory address of transmission data to be transmitted. Further, although Mong ‘298 in combination with Mangin ‘205 and Sheth ‘741 discloses to register retransmission of the received transmission data after completion of the transmission of the received transmission data during the next transmission time slot, Mong ‘298 in combination with Mangin ‘205 and Sheth ‘741 does not specifically disclose to register retransmission of the received transmission data is the retransmission data list by adding an entry to the retransmission data list including a retransmission time and a memory address of the received transmission data. Furthermore, although Mong ‘298 in combination with Mangin ‘205 and Sheth ‘741 discloses register retransmission of the received transmission data using the calculated retransmission time, Mong ‘298 in combination with Mangin ‘205 and Sheth ‘741 does not specifically disclose register retransmission of the received transmission data in the retransmission data list using the calculated retransmission time. Moreover, although Mong ‘298 in combination with Mangin ‘205 and Sheth ‘741 discloses to transmit the received transmission data during the calculated retransmission time, Mong ‘298 in combination with Mangin ‘205 and Sheth ‘741 does not specifically disclose to transmit the received transmission data during the calculated retransmission time registered in the retransmission data list.
In a similar field of endeavor, Horiuchi ‘310 teaches a memory storing a retransmission data list, each entry in the retransmission data list including at least a retransmission time and a memory address of transmission data to be transmitted (FIGS. 3, 9, and 14, para 7, 41-45, 80-81, 86, 88, 110, 115, and 118; in a data backup procedure, a sender site that is a storage system transmits stored data to be backed up in a remote storage system; the remote storage system transmits the data that it stored back to the sender site via another backup storage system; the sender site crosschecks the received data by comparing it with the originally transmitted data; if the two data sets are different, the sender site transmits the original data again; a memory stores a data management information list that includes information about data retransmissions; the data management information includes transmission time, retransmission counter, and data address for the retransmitted data; an entry of the updated retransmission counter and transmission time is added with each subsequent retransmission, where the added entry also includes the data address; thus, the memory stores a data management information list in which each entry includes a retransmission time and memory address of the retransmitted data); and
to register retransmission of the received transmission data is the retransmission data list by adding an entry to the retransmission data list including a retransmission time and a memory address of the received transmission data (FIGS. 3, 9, and 14, para 7, 41-45, 80-81, 86, 88, 110, 115, and 118; in a data backup procedure, a sender site that is a backup storage system receives data to store from an originating site; the sender site transmits the stored data to be backed up in a remote storage system; the remote storage system transmits the data that it stored back to the sender site via another backup storage system; the sender site crosschecks the received data by comparing it with the originally transmitted data; if the two data sets are different, the sender site transmits the original data again; a memory stores a data management information list that includes information about data retransmissions; the data management information includes transmission time, retransmission counter, and data address for the retransmitted data; an entry of the updated retransmission counter and transmission time is added with each subsequent retransmission, where the added entry also includes the data address; thus, retransmission of the data received from the originating site is registered in the data management information list by adding an entry to the data management information list including a retransmission time and a data address of the data received from the originating site; examiner notes that claim 3 is rejected under 35 U.S.C. 112(b), and that the preceding limitation is, for purposes of examination, interpreted as “to register retransmission of the received transmission data in the retransmission data list by adding an entry to the retransmission data list including a retransmission time and a memory address of the received transmission data”), and 
register retransmission of the received transmission data in the retransmission data list using the calculated retransmission time (FIGS. 3, 9, and 14, para 7, 41-45, 80-81, 86, 88, 110, 115, and 118; in a data backup procedure, a sender site that is a backup storage system receives data to store from an originating site; the sender site transmits the stored data to be backed up in a remote storage system; the remote storage system transmits the data that it stored back to the sender site via another backup storage system; the sender site crosschecks the received data by comparing it with the originally transmitted data; if the two data sets are different, the sender site transmits the original data again; a memory stores a data management information list that includes information about data retransmissions; the data management information includes transmission time, retransmission counter, and data address for the retransmitted data; an entry of the updated retransmission counter and transmission time is added with each subsequent retransmission, where the added entry also includes the data address; thus, retransmission of the data received from the originating site is registered in the data management information list, by adding the updated transmission time) and
to transmit the received transmission data during the calculated retransmission time registered in the retransmission data list (FIGS. 3, 9, and 14, para 7, 41-45, 80-81, 86, 88, 110, 115, and 118; in a data backup procedure, a sender site that is a backup storage system receives data to store from an originating site; the sender site transmits the stored data to be backed up in a remote storage system; the remote storage system transmits the data that it stored back to the sender site via another backup storage system; the sender site crosschecks the received data by comparing it with the originally transmitted data; if the two data sets are different, the sender site transmits the original data again; a memory stores a data management information list that includes information about data retransmissions; the data management information includes transmission time, retransmission counter, and data address for the retransmitted data; an entry of the updated retransmission counter and transmission time is added with each subsequent retransmission, where the added entry also includes the data address; thus, retransmission of the data received from the originating site is registered in the data management information list, and the data is transmitted during the updated transmission time, where the updated transmission time is in the data management information list).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined communication device for transmitting data by switching types of data to be transmitted of Mong ‘298, Mangin ‘205, and Sheth ‘741, to include Horiuchi ‘310’s data management information list that includes retransmission time and memory address of retransmitted data. The motivation for doing so would have been to introduce crosschecking whether or not data transmitted from a backup site to a remote site is correctly backed up on the remote site (Horiuchi ‘310, para 5).
Regarding claim 4, Mong ‘298 in combination with Mangin ‘205, Sheth ‘741, and Horiuchi ‘310 discloses all the limitations with respect to claim 3, as outlined above.
Further, Mangin ‘205 teaches wherein the processing circuitry compares as the threshold time, a transmission required time which is required for the processing circuitry to transmit the transmission data, with the remaining time in the current time slot (para 7; the remaining time in a current TT time period is compared with the time required to transmit the next TT data frame).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined communication device for transmitting data by switching types to be transmitted of Mong ‘298, Mangin ‘205, Sheth ‘741, and Horiuchi ‘310, to further include Mangin ‘205’s remaining time in a current TT time period that is compared with the time required to transmit the next TT data frame. The motivation for doing so would have been to provide a shaping algorithm that controls rate constrained (RC) traffic (Mangin ‘205, para 5 and 7).
Regarding claim 5, Mong ‘298 in combination with Mangin ‘205, Sheth ‘741, and Horiuchi ‘310 discloses all the limitations with respect to claim 3, as outlined above.
Further, Sheth ‘741 teaches wherein the processing circuitry compares as the threshold time, a reception confirmation required time until receiving a reception confirmation for the transmission data from a transmission destination of the transmission data, with the remaining time in the current time slot (FIG. 10, para 81-84; the UE compares the expiration time of the retransmission timer with the remaining time in the CDRX cycle, where the expiration time of the retransmission timer is the ACK/NAK reception confirmation required time until receiving ACK/NAK reception confirmation from the network).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined communication device for transmitting data by switching types to be transmitted of Mong ‘298, Mangin ‘205, Sheth ‘741, and Horiuchi ‘310, to further include Sheth ‘741’s UE that compares the expiration time of the retransmission timer with the remaining time in the CDRX cycle. The motivation for doing so would have been to further improve LTE technology as demand for broadband access increases (Sheth ‘741, para 6).
Regarding claim 9, Mong ‘298 discloses a communication method by a communication device (FIG. 21, para 242; components of a time-sensitive network) 
transmitting data by switching types of data to be transmitted by a unit of a time slot (FIG. 21, para 75 and 242-244; components of a time-sensitive network communicate data signals as data packets at different repeating scheduled time periods, based on data type), the communication method comprising:
determining, when transmission data is received, whether or not a current time slot is a transmission time slot corresponding to a type of the received transmission data (FIG. 21, para 75 and 242-245; a component of a time-sensitive network communicates data signals as data packets between other components, at different repeating scheduled time periods, based on data type; thus, the component determines, when it receives data to transmit, in which time period the data is to be transmitted, based on the data type; therefore, the component determines whether the current time period is the time period in which the received data is to be transmitted, based on the data type).
However, Mong ‘298 does not specifically disclose comparing a remaining time in the current time slot with a threshold time when the current time slot is the transmission time slot for the type of the received transmission data; and transmitting the received transmission data during the current time slot when the remaining time in the current time slot is longer than the threshold time, and selecting one of a first transmission control and a second transmission control when the remaining time in the current time slot is less than or equal to the threshold time and performing a selected control, wherein the first transmission control causes the processing circuitry to transmit the received transmission data during a next transmission time slot corresponding to the type of the received transmission data.
In a similar field of endeavor, Mangin ‘205 teaches comparing a remaining time in the current time slot with a threshold time when the current time slot is the transmission time slot for the type of the received transmission data (para 5-7; time-triggered (TT) data frames are transmitted in a set of predefined TT time periods; the remaining time in a current TT time period for transmission is compared with the time required to transmit the next TT data frame); and
transmitting the received transmission data during the current time slot when the remaining time in the current time slot is longer than the threshold time (para 7; if the remaining time in the current TT time period is longer the time required to transmit the next TT data frame, the next TT data frame is transmitted during the current TT time period), and 
selecting one of a first transmission control and a second transmission control when the remaining time in the current time slot is less than or equal to the threshold time and performing a selected control (para 7; if the remaining time in the current TT time period is less than the time required to transmit the next TT data frame, the next TT data frame is transmitted during the next scheduled TT time period; thus, a transmission control to transmit the next TT data frame during the next scheduled TT time period is selected and performed; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art), wherein
the first transmission control causes the processing circuitry to transmit the received transmission data during a next transmission time slot corresponding to the type of the received transmission data (para 7; if the remaining time in the current TT time period is less than the time required to transmit the next TT data frame, the next TT data frame is transmitted during the next scheduled TT time period; thus, a transmission control to transmit the next TT data frame during the next scheduled TT time period is selected and performed).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Mong ‘298’s communication method by a communication device transmitting data by switching types of data to be transmitted by a time slot, to include Mangin ‘205’s next TT data frame that is transmitted during the next scheduled TT time period when the remaining time in the current TT time period is less than the time required to transmit the next TT data frame. The motivation for doing so would have been to provide a shaping algorithm that controls rate constrained (RC) traffic (Mangin ‘205, para 5 and 7).
However, Mong ‘298 in combination with Mangin ‘205 does not specifically disclose to register retransmission of the received transmission data after completion of the transmission of the received transmission data during the next transmission time slot, and the second transmission control causes the processing circuitry to calculate a retransmission time during the next transmission time slot corresponding to the type of the received transmission data and register the retransmission of the received transmission data and to transmit the received transmission data during the registered retransmission time of the next transmission time slot.
In a similar field of endeavor, Sheth ‘741 teaches to register retransmission of the received transmission data after completion of the transmission of the received transmission data during the next transmission time slot (FIGS. 9 and 10, para 76 and 81-84; when the UE determines that the retransmission timer will expire before the next CDRX on-duration period, the UE delays RLC retransmission until the next CDRX on-duration period; the UE performs multiple retransmissions; thus, the UE schedules further retransmissions of data, after the retransmission during the next CDRX on-duration period), and 
the second transmission control causes the processing circuitry to calculate a retransmission time during the next transmission time slot corresponding to the type of the received transmission data (FIG. 10, para 81-84; when the UE determines that the retransmission timer will expire before the next CDRX on-duration period, the UE delays RLC retransmission until the next CDRX on-duration period; thus, the UE calculates retransmission time, schedules retransmission of data at the retransmission time, and retransmits data during the next CDRX on-duration period) and
register the retransmission of the received transmission data (FIG. 10, para 81-84; when the UE determines that the retransmission timer will expire before the next CDRX on-duration period, the UE delays RLC retransmission until the next CDRX on-duration period; thus, the UE schedules retransmission of data at a retransmission time, and retransmits data during the next CDRX on-duration period) and 
to transmit the received transmission data during the registered retransmission time of the next transmission time slot (FIG. 10, para 81-84; when the UE determines that the retransmission timer will expire before the next CDRX on-duration period, the UE delays RLC retransmission until the next CDRX on-duration period; thus, the UE schedules retransmission of data at a retransmission time, and retransmits data during the next CDRX on-duration period). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined communication method by a communication device transmitting data by switching types of data to be transmitted of Mong ‘298 and Mangin ‘205, to include Sheth ‘741’s UE that compares the expiration time of the retransmission timer with the remaining time in the CDRX cycle. The motivation for doing so would have been to further improve LTE technology as demand for broadband access increases (Sheth ‘741, para 6).

Conclusion
Internet Communication
	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, https://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.0. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474   
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474